[Cite as Wilson v. Kasich, 131 Ohio St.3d 249, 2012-Ohio-612.]




                   WILSON ET AL. v. KASICH, GOVERNOR, ET AL.
         [Cite as Wilson v. Kasich, 131 Ohio St.3d 249, 2012-Ohio-612.]
Apportionment—Laches bars claim contesting validity of apportionment decision
        for 2012 elections—Challenge to constitutionality of apportionment
        dismissed in part.
  (No. 2012-0019—Submitted February 7, 2012—Decided February 17, 2012.)
ORIGINAL ACTION filed pursuant to the Ohio Constitution, Article XI, Section 13.
                                 __________________
        Per Curiam.
        {¶ 1} This is an original action in which relators, 36 electors living in
various districts for the Ohio House of Representatives as reapportioned by the
Ohio Apportionment Board on September 30, 2011, seek declaratory and
injunctive relief. They seek declaratory and injunctive relief against respondents,
the four Republican members of the five-member Ohio Apportionment Board—a
declaration that the apportionment plan adopted by the board is invalid because
the board failed to comply with Article XI of the Ohio Constitution, which
governs the decennial apportionment of districts in the General Assembly, and the
Open Meetings Law, R.C. 121.22, and a prohibitory injunction preventing these
board members from calling, holding, supervising, administering, or certifying
any elections under their apportionment plan.
                                        Jurisdiction
        {¶ 2} Relators claim that this court has original jurisdiction over their
claims pursuant to the Ohio Constitution, Article XI, Section 13, which specifies
that “[t]he supreme court of Ohio shall have exclusive, original jurisdiction in all
cases arising under this Article.” (Emphasis added.)
                             SUPREME COURT OF OHIO




       {¶ 3} Relators’ open-meetings claim, however, does not arise under
Article XI; instead, it arises under R.C. 121.22. Nor do relators assert that they
are invoking the court’s original jurisdiction under Article IV, Section 2(B)(1).
Instead, they specifically deny that they are. And without the applicability of
Article XI, Section 13 to relators’ open-meetings claim, we lack jurisdiction over
this claim for declaratory and injunctive relief. See ProgressOhio.org, Inc. v.
Kasich, 129 Ohio St.3d 449, 2011-Ohio-4101, 953 N.E.2d 329, ¶ 2.
       {¶ 4} Therefore, we lack jurisdiction over relators’ open-meetings claim
and dismiss it.
                                       Laches
       {¶ 5} We also deny relators’ Article XI claims based on laches insofar as
they relate to the 2012 election cycle. “We have consistently required relators in
election cases to act with the utmost diligence.” Blankenship v. Blackwell, 103
Ohio St.3d 567, 2004-Ohio-5596, 817 N.E.2d 382, ¶ 19. “Laches may bar an
action for relief in an election-related matter if the persons seeking this relief fail
to act with the requisite diligence.” Smith v. Scioto Cty. Bd. of Elections, 123
Ohio St.3d 467, 2009-Ohio-5866, 918 N.E.2d 131, ¶ 11.
       {¶ 6} To the extent that relators’ claims contest the validity of
respondents’ apportionment decision for the upcoming 2012 elections, laches bars
their claims. Relators unreasonably delayed 96 days from the apportionment
board’s September 30, 2011 decennial apportionment before commencing this
action on January 4, 2012, challenging the apportionment: they do not have a
legitimate excuse for much of this prolonged delay, they knew or should have
known of the board’s apportionment plan and its alleged constitutional defects
near the time it was approved by the board in late September, and their
unreasonable delay has caused prejudice to boards of elections, candidates, and
the public, who have all relied on respondents’ apportionment plan setting the
state legislative districts for the imminent 2012 elections.



                                          2
                                January Term, 2012




       {¶ 7} For the remaining state legislative elections—the 2014, 2016,
2018, and 2020 elections—affected by respondents’ September 30, 2011
apportionment plan, however, laches does not bar relators’ claims.          These
elections are, unlike the 2012 elections, not imminent. This result is consistent
with the principles that laches is an equitable doctrine, State ex rel. Commt. for
the Referendum of Lorain Ordinance No. 77-01 v. Lorain Cty. Bd. of Elections, 96
Ohio St.3d 308, 2002-Ohio-4194, 774 N.E.2d 239, ¶ 35, and that “the
fundamental tenet of judicial review in Ohio is that courts should decide cases on
their merits,” State ex rel. Becker v. Eastlake, 93 Ohio St.3d 502, 505, 756 N.E.2d
1228 (2001). See also State ex rel. Walker v. Bowling Green, 69 Ohio St.3d 391,
393, 632 N.E.2d 904 (1994), quoting Reynolds v. Sims, 377 U.S. 533, 585, 84
S.Ct. 1362, 12 L.Ed.2d 506 (1964) (“absent special circumstances justifying the
withholding of immediate relief such as where an election is imminent, ‘once a
State’s legislative apportionment scheme has been found to be unconstitutional, it
would be the unusual case in which a court would be justified in not taking
appropriate action to insure that no further elections are conducted under the
invalid plan’ ”); Martin v. Soucie, 109 Ill.App.3d 731, 736, 65 Ill.Dec. 339, 441
N.E.2d 131 (1982) (six-month delay in instituting a challenge to a June 1981
apportionment plan barred relief regarding imminent 1982 elections based on
laches but did not bar relief regarding future elections).
                                     Conclusion
       {¶ 8} Therefore, we dismiss relators’ open-meetings claim for lack of
subject-matter jurisdiction, and we deny relators’ Article XI claims based on
laches insofar as they attempt to challenge the use of the apportionment plan for
the 2012 election cycle. Relators’ remaining Article XI claims are not barred by
laches, and we will issue a separate order for further briefing and oral argument
on those claims.
                                                             Judgment accordingly.



                                          3
                              SUPREME COURT OF OHIO




        O’CONNOR, C.J., and PFEIFER, WILLAMOWSKI, LANZINGER, CUPP, and
MCGEE BROWN, JJ., concur.
        O’DONNELL, J., concurs in part and dissents in part.
        JOHN R. WILLAMOWSKI, J., of the Third Appellate District, sitting for
LUNDBERG STRATTON, J.
                                __________________
        O’DONNELL, J., concurring in part and dissenting in part.
        {¶ 9} I concur in the decision to dismiss relators’ open-meetings claim
for declaratory relief, as we lack jurisdiction to entertain that claim.
        {¶ 10} I respectfully dissent from the resolution of the constitutional
challenge to the decennial apportionment of districts in the manner chosen by the
majority, which I find unprecedented in our jurisprudence, unwise, and fraught
with problems as precedent for future apportionment challenges. The court's
obligation is to review these matters expeditiously, and it should do so.
                                __________________
        Wesp/Barwell/Pierre-Louis Co., L.L.C., and Lloyd Pierre-Louis; Murray
& Murray Co., L.P.A., and Dennis E. Murray Jr.; Perkins Coie, L.L.P., and Marc
Erik Elias, Kevin J. Hamilton, Abha Khanna, and Noah Guzzo Purcell, for
relators.
        Baker & Hostetler, L.L.P., John H. Burtch, E. Mark Braden, and Robert J.
Tucker, for respondents Governor John Kasich, Senate President Thomas E.
Niehaus, and Auditor David Yost.
        Michael DeWine, Attorney General, and Pearl M. Chin, Assistant
Attorney General, for respondent Governor John Kasich.
        Michael DeWine, Attorney General, and Jeannine R. Lesperance and
Renata Staff, Assistant Attorneys General, for respondent Auditor David Yost.




                                           4
                                 January Term, 2012




       Michael DeWine, Attorney General, and Jeannine R. Lesperance and
Sarah Pierce, Assistant Attorneys General, for respondent Senate President
Thomas E. Niehaus.
       Michael DeWine, Attorney General, and Richard N. Coglianese, Michael
J. Schuler, and Erin Butcher-Lyden, Assistant Attorneys General, for respondent
Secretary of State Jon Husted.
                           ______________________




                                         5